Title: To Thomas Jefferson from David Ross, 14 February 1784
From: Ross, David
To: Jefferson, Thomas


        
          Sir
          Richmond 14 Feby 1784
        
        I am lately returned from the back Country where I have been for a considerable time in a bad State of health which is the reason I did not reply sooner to your letter.
        At present I shall only observe that if you find it Convenient you may draw on me occasionally for such sums as you require and I shall honor your Bills. I am but just come to this Town and Cant tell what Funds the Treasurer may have but I will do it next week and advise you.
        If I can in any manner Contribute to your being regularly supplied with money I shall communicate my sentiments to the Treasurer on that Subject.
        I Can Write you nothing New, indeed the Weather is now and hath been for some time past so severe, that there has been little doing. I am with great regard Your Most hum Servt,
        
          David Ross
        
      